DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7-8,10-20,22-23 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein the removing of the portion of the sidewall spacer to form the cavity within the sidewall spacer forms a modified sidewall spacer, and wherein the modified sidewall spacer includes an inclined edge that faces the substrate while inclining toward the gate stack and another edge that is substantially perpendicular to the substrate that physically contacts the inclined edge, wherein the another edge includes a portion that extends to the substrate beyond the point of contact with the inclined edge, wherein the another edge and the inclined edge are formed of the same material; after removing the portion of the sidewall spacer to form the cavity within the sidewall spacer, implanting dopants into a portion of the substrate; removing the portion of the substrate that includes the implanted dopants to form a recess within the substrate; and forming a source/drain feature in the recess.

The following is the reason for allowance of claim 8, pertinent arts do not alone or in combination disclose: forming a sidewall spacer along a sidewall of the gate stack; removing a portion of the sidewall spacer to form a modified sidewall spacer, the modified sidewall spacer including an inclined edge that faces the substrate while inclining toward the gate stack, wherein the modified sidewall spacer further includes another edge that is substantially perpendicular to the substrate that physically contacts the inclined edge, wherein the another edge includes a portion that extends to the substrate beyond the point of contact with the inclined edge, wherein the another edge and the inclined edge are formed of the same material; and forming a source/drain feature that interfaces with the inclined edge. 

The following is the reason for allowance of claim 15, pertinent arts do not alone or in combination disclose: removing a portion of the first spacer to form a first cavity within the first spacer, wherein the first cavity decreases in size as the cavity extends towards the first gate stack, wherein the removing of the portion of the first spacer to form the first cavity within the first spacer forms a first modified sidewall spacer, wherein the first modified sidewall spacer includes an inclined edge that faces the substrate while inclining toward the first gate stack and another edge that is substantially perpendicular to the substrate that physically contacts the inclined edge, wherein the another edge includes a portion that extends to the substrate beyond the point of contact with the inclined edge, wherein the another edge and the inclined edge are formed of the same material; after removing the portion of the first spacer to form the first cavity within the first spacer, forming a first recess in the substrate adjacent the first gate stack without the recess extending under the first gate stack; and forming a first source/drain feature in the first recess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamakawa (US Pub No. 20020000622), Wei et al (US Pub No. 20070228357), Winstead et al (US Pub No. 20090026554), Zhu et al (US Pub No. 20090152646), Ohita et al (US Pub No. 20100129971), Huang (US Pub No. 20140127893), Murthy et al (US Pub No. 2020190284), Kavalieros et al (US Pub No. 20060258072) .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895